DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/22/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Furse U.S. PGPub 2017/0120724.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furse U.S. PGPub 2017/0120724.
Regarding claims 11 and 18, Furse discloses a method for controlling a user interface and an air-conditioning unit of a vehicle, wherein the user interface comprises display and operating elements, the method comprising: displaying a multiplicity of the elements (e.g. heating/cooling temperatures/blower) on the user interface (e.g. Fig. 2A-4); receiving at least two operation parameters (e.g. current/desired temperature state) of the air-conditioning unit (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4); determining one or more display parameters for a first element from the multiplicity of the elements on the basis of the at least two operation parameters (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4); and displaying the first element on the basis of the one or more display parameters, wherein the first element indicates a remaining capacity of the air-conditioning unit for at least one of cooling or heating (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4, wherein position on temperature range indicates remaining capacity), and varying the one or more display parameters (e.g. increasing current temperature via heater to achieve desired temperature) as the remaining capacity of the air-conditioning unit for at least one of cooling or heating changes without requiring input from a user (e.g. increasing temperature via the automatic temperature controller or FATC) (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4).
 	Regarding claim 12, Furse discloses the method according to claim 11, further comprising: detecting an interaction of the user with a second element (e.g. desired user temperature inputted) from the multiplicity of the elements; determining a control signal on the basis of the interaction of the user; transmitting the control signal to the air-conditioning unit (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4). 
 	Regarding claim 13, Furse discloses the method according to claim 12, wherein the interaction of the user comprises: a single or repeated first interaction with the second element, comprising one or more momentary approaches to or single or repeated momentary touching of the user interface in the region of the second element for a duration of up to one second; maintaining a second interaction with the second element, preferably comprising an approach to or tapping of the user interface in the region of the second element for a duration of more than one second (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4); or a third interaction with the second element by way of a relative movement of the user relative to the user interface in the region of the second element, comprising a linear relative movement of a hand or part of a hand of the user in relation to the user interface in the region of the second element, the relative movement comprising an approach to or a touch of the user interface in the region of the second element (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4, user input via touchscreen). 
 	Regarding claim 14, Furse discloses the method according to claim 11, wherein the one or more display parameters are selected from the group comprising: a coloration and color intensity of the element (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4); a position of the element on the user interface (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4); a dimensioning of the element; and a shaping of the element; and a shaping of the element. 
 	Regarding claim 15, Furse discloses the method according to claim 11, wherein the at least two operation parameters are selected from the group comprising: a delivery capacity of a fan (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4); a heating capacity of a heat exchanger for a fan; a driving of a multiplicity of air outlets of a fan; a heating capacity of seat heating; a heating capacity of steering wheel heating; a heating capacity of area heating (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4, temperature setting); and a delivery capacity of seat ventilation. 
 	Regarding claim 16, Furse discloses the method according to claim 12, wherein determining the control signal comprises: adapting one or more operation parameters selected from the group comprising: a delivery capacity of a fan (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4, blower setting); a heating capacity of a heat exchanger for a fan; a driving of a multiplicity of air outlets of a fan; a heating capacity of seat heating; a heating capacity of steering wheel heating; a heating capacity of area heating (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4, temperature setting); and a delivery capacity of seat ventilation; and determining the control signal on the basis of the adapted one or more operation parameters (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4). 
 	Regarding claim 17, Furse discloses the method according to claim 12, wherein the first element (e.g. driver temperature) is identical to the second element (e.g. passenger temperature) (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4). 
 	Regarding claim 19, Furse discloses the system according to claim 18, further comprising: a display and operating unit configured to display the user interface; wherein the display and operating unit comprises an approach- or touch-sensitive display, the approach- or touch-sensitive display comprising a touchscreen (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4). 
 	Regarding claim 21, Furse discloses a vehicle comprising the system according to claim 19 (e.g. pg. 2, ¶17 and 23-24; pg. 3-4, ¶39 and 43-48; pg. 5, ¶57-58; Fig. 2A-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furse as applied to claim 19 above, and further in view of Ricci U.S. PGPub 2014/0109080.
Regarding claim 20, Furse discloses using a touchscreen but does not explicitly disclose operating capacitively.
 	Ricci discloses a vehicle touchscreen display that operates capacitively (e.g. pg. 4, ¶54; pg. 6, ¶81; Fig. 5A).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a touchscreen that operates capacitively. One of ordinary skill in the art would have been motivated to do this since capacitively operated touchscreens can be more sensitive and have increased screen clarity.
 	Therefore, it would have been obvious to modify Furse with Ricci to obtain the invention as specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
July 12, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116